Title: [Diary entry: 29 December 1788]
From: Washington, George
To: 

Monday 29th. Thermometer at 38 in the Morning—44 at Noon and 44 at Night. Cloudy in the Morning, & till near 11 O’clock—after which clear, moderate & pleasant, with the wind at So. Wt. Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole. At the two first all hands had began to gather, get in, & husk the Corn wch. grew at French’s. Taking those rows which grew between the 8 rows of Carts. which in number were 28, these Rows yielded 80 bushels of sound & 10 bushls. of Rotten Corn—as the 8 rows of Carrots did 33 bushels of these Roots.  At Dogue run—The Men were making a farm Pen, and the Women breaking & swingling flax and getting up the shattered Corn. At Muddy hole—The Men were about a farm pen and the Women threshing Oats.